Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.

This Action is responsive to the claim set filed on 10/04/2021. Claims 2, 4, 5 have been amended. Claims 1, 3 have been cancelled. Claims 2, 4, 5 are presented for examination. Claims 2, 4, 5 are independent claims.

Response to Arguments 
Applicant’s arguments with respect to claims 2, 4, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Broadcom (Broadcom Corporation, “MCG handover for Dual Connectivity”, 3GPP TSG-RAN WG2 Meeting #85 Prague, Czech Republic 10-14 February, 2014, R2-140531) in view of Wagner et al (US 2017/0034866 A1; subject matter in provisional application 61/934380).

Consider claim 2
Broadcom teaches a communication system (Fig in section 2.2) comprising: a communication terminal (Broadcom fig in section 2.2 UE); and at least one base station that configures a plurality of cells for performing radio communication with the communication terminal (Broadcom fig in section 2.2 s-MeNB, t-MeNB, SeNB), wherein the plurality of cells include: a first cell that is of a secondary cell type (Broadcom fig in section 2.2 SeNB); a second cell that is of a master cell type and that provides a first dual connectivity along with the first cell (Broadcom title, sections 1, 2, 2.2 s-MeNB and SeNB forms dual connectivity with UE before handover); and a third cell that is of a master cell type and that provides a second dual connectivity along with the first cell (Broadcom title, sections 1, 2, 2.2 t-MeNB and SeNB forms dual connectivity with UE after handover), wherein the master cell type has a larger coverage area than the secondary cell type (Broadcom title, sections 1, 2 2.2 s-MeNB and t-MeNB are of macro cell type which, in the art, have larger coverage area than the SeNB coverage area), the communication terminal is configured to keep a connection with the first cell while the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Broadcom section 1 option 2, section 2.2 call flow handover of UE from s-MeNB to t-MeNB while SeNB connectivity with UE is active), while the communication terminal performs the handover from the second cell to the third cell (Broadcom section 2.2 call flow handover of UE from s-MeNB to t-MeNB), the second cell or the third cell prohibits or rejects the handover (Broadcom section 2.2 steps 3, 8 s-MeNB {second cell} can stop {prohibits or rejects} the handover operation from the s-MeNB to the t-MeNB) comprising a configuration of a bearer that has been configured using the first cell type (Broadcom section 2.2 step 4 the handover comprise the RadioResourceConfigDedicated {configuration of a bearer} at the SeNB).
However, Broadcom does not specifically teach prohibits or rejects a request from the first cell for changing a configuration of a bearer that has been configured using the first cell type, so that the configuration is not changed. Wagner discloses prohibits or rejects a request from the first cell for changing a configuration of a bearer that has been configured using the first cell type, so that (Wagner par 0249 during negotiation of modification of already established resources{changing a configuration of a bearer} in the SeNB {first cell type}, the SeNB signals the configuration to the MeNB {request from the first cell}, the MeNB can reject the configuration). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Broadcom with Wagner by replacing in the s-MeNB and t-MeNB the method of rejecting a handover operation comprising a comprising a configuration of a bearer that has been configured using the first cell type with the method of the rejecting a modification of the bearer configuration in the SeNB as taught by Wagner. The motivation to combine Broadcom and Wagner is to eliminate the risk of exceeding the UE capabilities when each node controls its own radio resources as discussed by Wagner. 

Consider claim 4
Broadcom teaches a communication terminal (Broadcom fig in section 2.2 UE) that is used in a communication system (Fig in section 2.2) comprising the communication terminal (Broadcom fig in section 2.2 UE), and at least one base station that configures a plurality of cells for performing radio ommunication with the communication terminal terminal (Broadcom fig in section 2.2 s-MeNB, t-MeNB, SeNB), wherein the plurality of cells include: a first cell that is of a secondary cell type (Broadcom fig in section 2.2 SeNB); a second cell that is of a master cell type and that provides a first dual connectivity along with the first cell (Broadcom title, sections 1, 2, 2.2 s-MeNB and SeNB forms dual connectivity with UE before handover); and a third cell that is of a master cell type and that provides a second dual connectivity along with the first cell (Broadcom title, sections 1, 2, 2.2 t-MeNB and SeNB forms dual connectivity with UE after handover), wherein the master cell type has a larger coverage area than the secondary cell type (Broadcom title, sections 1, 2 2.2 s-MeNB and t-MeNB are of macro cell type which, in the art, have larger coverage area than the SeNB coverage area), the communication terminal is configured to keep a connection with the first cell while the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Broadcom section 1 option 2, section 2.2 call flow handover of UE from s-MeNB to t-MeNB while SeNB connectivity with UE is active), while the communication terminal performs the handover from the second cell to the third cell (Broadcom section 2.2 call flow handover of UE from s-MeNB to t-MeNB), the second cell or the third cell prohibits or rejects (Broadcom section 2.2 steps 3, 8 s-MeNB {second cell} can stop {prohibits or rejects} the handover operation from the s-MeNB to the t-MeNB) comprising a configuration of a bearer that has been configured using the first cell type (Broadcom section 2.2 step 4 the handover comprise the RadioResourceConfigDedicated {configuration of a bearer} at the SeNB).
However, Broadcom does not specifically teach prohibits or rejects a request from the first cell for changing a configuration of a bearer that has been configured using the first cell type, so that the configuration is not changed. (Wagner par 0249 during negotiation of modification of already established resources {changing a configuration of a bearer} in the SeNB {first cell type}, the SeNB signals the configuration to the MeNB {request from the first cell}, the MeNB can reject the configuration). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Broadcom with Wagner by replacing in the s-MeNB and t-MeNB the method of rejecting a handover operation comprising a comprising a configuration of a bearer that has been configured using the first cell type with the method of the rejecting a modification of the bearer configuration in the SeNB as taught by Wagner. The motivation to combine Broadcom and Wagner is to eliminate the risk of exceeding the UE capabilities when each node controls its own radio resources as discussed by Wagner. 

Consider claim 5
Broadcom teaches a base station (Broadcom fig in section 2.2 s-MeNB, t-MeNB) that is used in a communication system comprising a communication terminal (Broadcom fig in section 2.2 UE), and at least one base station that configures a plurality of cells for performing radio communication with the communication terminal (Broadcom fig in section 2.2 s-MeNB, t-MeNB, SeNB), wherein the plurality of cells include: a first cell that is of a secondary cell type (Broadcom fig in section 2.2 SeNB); a second cell that is of a master cell (Broadcom title, sections 1, 2, 2.2 s-MeNB and SeNB forms dual connectivity with UE before handover); and a third cell that is of a master cell type and that provides a second dual connectivity along with the first cell (Broadcom title, sections 1, 2, 2.2 t-MeNB and SeNB forms dual connectivity with UE after handover), wherein the master cell type has a larger coverage area than the secondary cell type (Broadcom title, sections 1, 2 2.2 s-MeNB and t-MeNB are of macro cell type which, in the art, have larger coverage area than the SeNB coverage area), the base station is configured to: determine whether a configuration of a bearer that has been configured using the first cell can be handed over from the second cell (Broadcom section section 2.2 options 2 steps 3, 8, section 2.3 t-MeNB determined to accept the HO operation and the s-MeNB determined to accept or to reject the HO operation involving the handover of the SeNB 3C bearers {a configuration of a bearer that has been configured using the first cell}) in a case where the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Broadcom section 1 option 2, section 2.2 call flow handover of UE from s-MeNB to t-MeNB while SeNB connectivity with UE is active); and decide to keep a connection between the communication terminal and the first cell during the handover when determining the configuration of the bearer can be handed over from the second cell (Broadcom section 2.2 steps 8-9 s-MeNB determined to accept the HO operation involving the handover of the SeNB 3C bearers {a configuration of a bearer that has been configured using the first cell}), and while the communication terminal performs the handover from the second cell to the third cell, the second or the third cell prohibits or rejects the handover (Broadcom section 2.2 steps 3, 8 s-MeNB {second cell} can stop {prohibits or rejects} the handover operation from the s-MeNB to the t-MeNB) comprising a configuration of a bearer that has been configured using the first cell type (Broadcom section 2.2 step 4 the handover comprise the RadioResourceConfigDedicated {configuration of a bearer} at the SeNB).
However, Broadcom does not specifically teach prohibits or rejects a request from the first cell for changing a configuration of a bearer that has been configured using the first cell type, so that the configuration is not changed. Wagner discloses prohibits or rejects a request from the first cell for changing a configuration of a bearer that has been configured using the first cell type, so that the configuration is not changed (Wagner par 0249 during negotiation of modification of already established resources{changing a configuration of a bearer} in the SeNB {first cell type}, the SeNB signals the configuration to the MeNB {request from the first cell}, the MeNB can reject the configuration). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Broadcom with Wagner by replacing in the s-MeNB and t-MeNB the method of rejecting a handover operation comprising a comprising a configuration of a bearer that has been configured using the first cell type with the method of the rejecting a modification of the bearer configuration in the SeNB as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/Srilakshmi K Kumar/SPE, Art Unit 2647